RESTRICTION REQUIREMENT 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.


• Group I, claim(s) 1, 5-9, and 17-20, drawn to a dental ceramic blank comprising at least one organic compound, wherein the dental ceramic comprises an open-pored ceramic scaffold comprising zirconium dioxide, aluminum oxide, a mixed oxide comprising zirconium dioxide, and/or silicon carbide and comprises from 2 to 50 % by weight of at least one organic compound based on the total composition of the dental ceramic blank, and further wherein the at least one organic compound is selected from the group consisting of the species recited in claim 1, part (a); polymers obtainable by polymerization of at least one of the aforementioned monomers or of a mixture comprising at least two of the aforementioned monomers as set forth in claim 1, part (b); and a wax, wherein the wax comprises a dental wax comprising paraffin, ceresin, carnauba wax, cacao butter, beeswax, stearic acid, and/or a microcrystalline, paraffinic hydrocarbon wax.

Group II, claim(s) 10-14, drawn to method for producing the dental ceramic blank of claim 1, the method comprising: (a) contacting a dental ceramic blank  comprising an open-pored ceramic scaffold comprising zirconium dioxide, aluminum oxide, or a mixed oxide comprising zirconium dioxide and/or silicon carbide with at least one liquid organic compound or organic compound being depositable from gaseous phase, the at least one organic compound selected from the species set forth in claim 10, part (a), incorporating 2 to 50 % by weight of at least one organic compound or organic compound based on the total composition of the dental ceramic blank into the open-pored dental ceramic scaffold.

• Group III, claim 15, drawn to a dental ceramic blank produced by the method of claim 10.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a dental ceramic blank comprising at least one organic compound, this technical feature is not a special technical Laubersheimer (US 2010/0249305 A1, cited on IDS dated 01/14/2021). 
Laubersheimer teaches a ceramic part comprising an additional, organic material such as a methacrylate or dimethacrylate, or a wax (Abstract; pg 4, [0040]; pg 6, [0073]). The percentage of the at least one organic material taught by Laubersheimer (pg 4, [0043]-[0045]) overlaps the claimed range.
As such, Group I does not share a special technical feature with the instant claims of Groups II and III. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.
Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. Organic compound; Applicant must elect a specific organic compound or a combination of organic compounds to be searched and examined, as recited in claim 1. The recited species lack unity in view of the fact that they have widely different structures and properties. If applicant selects a combination of organic . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the 

Telephonic Prosecution
 	Due to the complex nature of the restriction requirement, no telephone call was made to request an oral election. See MPEP 812.01.

Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
 	Groups: The examiner has required restriction between product (Group I) and process (Groups II and III) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612